Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


      Claims 5-9, 18, 19 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the portable housing unit comprises the direct current power supply, as set forth in claims 1 and 17, how is a first portion of the direct current power supply is coupled to a first location; and
     coupling a second portion of the direct current power supply to a second location, which is remote from the first location, as set forth in claim 5, and  how is the direct current power supply includes a first portion supported by the platform “at a first location”, and the direct current power supply includes a second portion supported by the platform “at a second location”, the second location “remote from” the first location, as set forth in claim 18, and wherein the first location is on the wall, and the second location is on the floor, as set forth in claim 19. The limitation of the platform removably coupled to the rotatable member such that: 1) rotation of rotatable member in a first direction increases the elevation of the platform and the direct current power supply, and 2) rotation of the rotatable member in a second direction, which is opposite the first direction, decreases the elevation of the platform and the direct current power supply.
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyer (2009/0077737).
Dyer shows;

     electrically coupling a direct current power supply to a motor (48) of a hoist system, wherein the direct current power supply and the motor are contained in a portable housing unit (34 (see para. (0053)):
     coupling an output shaft of the motor (48) to a rotatable member (60, 62) of the hoist system such that rotation of the output shaft rotates the rotatable member, wherein the rotatable member is one of a traction sheave, a traction drum, or a pinion of a rack and pinion system;
      coupling the rotatable member to the load such that: 1) rotation of rotatable member in a first direction increases the elevation of the load, and 2) rotation of the rotatable member in a second direction, which is opposite the first direction, decreases the elevation of the load;
       supplying power from the direct current power supply to the motor thereby: 1) rotating the output shaft; 2) rotating the rotatable member; and 3) changing the elevation of the load.
2.    The method of claim 1, wherein the motor is a direct current motor (see para. (0017), and the supplying step includes the step of supplying direct current from the direct current power supply to the direct current motor.

      a portable housing unit (34) comprising:
      a direct current power supply (see para. (0053);
      a motor (48) including an output shaft, the motor electrically coupled to the direct current power supply: and
      a rotatable (60, 62) member coupled to the output shaft such that rotation of the output shaft rotates the rotatable member, wherein the rotatable member is one of a traction sheave, a traction drum, or a pinion of a rack and pinion system: and a platform configured to support the load during the change in elevation of the load, the platform removably coupled to the rotatable member of the portable housing unit such that: 1) rotation of rotatable member in a first direction increases the elevation of the platform, and 2) rotation of the rotatable member in a second direction, which is opposite the first direction, decreases the elevation of the platform.
15.    The system of claim 14, wherein the motor is a direct current motor (48), and the direct current motor is electrically coupled to the direct current power supply such that direct current from the direct current power supply is supplied directly to the direct current motor.
20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (2015/0083526).
Rogers shows;
20.    A hoist system configured to change an elevation of a load, the hoist system comprising:
        a direct current power supply (46);
       a motor (36) including an output shaft (38), the motor electrically coupled to the direct current power supply; and
      a rotatable member (40) coupled to the output shaft such that rotation of the output shaft rotates the rotatable member, wherein the rotatable member is one of a traction sheave, a traction drum, or a pinion of a rack and pinion system; and
      a platform (32) configured to support the load and the direct current power supply during the change in elevation of the load (see paragraph (0019), the platform removably coupled to the rotatable member such that: 1) rotation of rotatable member in a first direction increases the elevation of the platform and the direct current power supply, and 2) rotation of the rotatable member in a second direction, which is opposite the first direction, decreases the elevation of the platform and the direct current power supply (see para. (0019).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2015/0083526) in view of Gersemsky (6,241,215).
Rogers shows;
1.    A method of changing an elevation of a load, the method comprising the steps of: 
        electrically coupling a direct current power supply (46) to a motor (36) of a hoist system:
     coupling an output shaft (38) of the motor to a rotatable member (40) of the hoist system such that rotation of the output shaft rotates the rotatable member, wherein the rotatable member is one of a traction sheave, a traction drum, or a pinion of a rack and pinion system;
      coupling the rotatable member to the load (at 32)  such that: 1) rotation of rotatable member in a first direction increases the elevation of the load, and 2) rotation of the rotatable member in a second direction, which is opposite the first direction, decreases the elevation of the load;
       supplying power from the direct current power supply to the motor thereby: 1) rotating the output shaft; 2) rotating the rotatable member; and 3) changing the elevation of the load.

       Gersemsky teaches a direct current power supply (10) and a motor (102) are contained in a portable housing unit.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have contain the power supply and motor, of Rogers, in a housing, as taught by Gersemsky, since it would have provided the predictable results of allowing his power supply and motor to be portable.
3.    The method of claim 1, wherein the motor is an alternating current motor, and the supplying step includes the steps of:
       Converting (by inverter 48) direct current from the direct current power supply into alternating current; and
      supplying the alternating current to the alternating current motor.
.
Claims 2 and 5-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2015/0083526) in view of Gersemsky (6,241,215), as applied to claims 1 and 4 above, and further in view of Gersemsky (6,241,215).
   Gersemsky further teaches a universal motor (102) which can be operated as AC or DC, as set forth in claim 2, and includes a brake (103), as set forth in claim 10; and further teaches a direct current power supply (10) including a first battery into a first compartment (10a) that at least partially encloses the first battery, as set forth in claim 6, and the direct current power supply includes a second battery  into a second compartment (10a), as set forth in claim 7. 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been 
 and to further have substituted a direct current power supply with multiple battery compartments each with a battery, as set forth in claims 5-7, since it would have provided the predictable results of facilitating the removing and recharging the batteries while still operating the motor.
2.    The method of claim 1, wherein the motor (102) is a direct current motor, and the supplying step includes the step of supplying direct current from the direct current power supply to the direct current motor.
10.    The method of claim 1, further comprising the step of applying a braking force (by brake (103) to slow rotation of the rotatable member.
11.    The method of claim 10, further comprising the step of charging the direct current power supply.
12.    The method of claim 11, wherein the charging step occurs during the applying step.

5.    The method of claim 4, wherein the step of coupling the direct current power supply to the load includes the steps of:
      coupling a first portion of the direct current power supply to a first location; and
      coupling a second portion of the direct current power supply to a second location, which is remote from the first location.
6.    The method of claim 5, wherein the step of coupling a first portion of the direct current power supply includes the step of inserting a first battery (10a) into a first compartment that at least partially encloses the first battery.
7.    The method of claim 6, wherein the step of coupling a second portion of the direct current power supply includes the step of inserting a second battery (10a) into a second compartment that at least partially encloses the second battery.
8.    The method of claim 7, further comprising the steps of:
removing the first battery (10a) from the first compartment thereby electrically decoupling the first battery from the motor; and
      after the removing step, inserting a third battery (10a) into the first compartment thereby electrically coupling the third battery to the motor.
.
Claims 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2015/0083526) in view of Gersemsky (6,241,215).
Rogers shows;
14.    A hoist system configured to change an elevation of a load, the hoist system comprising:
      a direct current power supply (46);
      a motor (36) including an output shaft (38), the motor electrically coupled to the direct current power supply: and
      a rotatable member (80) coupled to the output shaft such that rotation of the output shaft rotates the rotatable member, wherein the rotatable member is one of a traction sheave, a traction drum, or a pinion of a rack and pinion system: and a platform (32) configured to support the load during the change in elevation of the load, the platform removably coupled to the rotatable such that: 1) rotation of rotatable member in a first direction increases the elevation of the platform, and 2) rotation of the rotatable member in a second direction, which is opposite the first direction, decreases the elevation of the platform.

       Gersemsky teaches a direct current power supply (10) and a motor (102) are contained in a portable housing unit.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have contain the power supply and motor, of Rogers, in a housing, as taught by Gersemsky, since it would have provided the predictable results of allowing his power supply and motor to be portable.
16.    The system of claim 14, wherein the motor (36) is an alternating current motor, and the system further comprises a converter (48) electrically coupled to both the direct current power supply and the alternating current motor such that the converter is configured to accept direct current from the direct current power supply, convert the direct current to alternating current, and send the alternating current to the alternating current motor.
.
      Claims 15 and 18 and 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2015/0083526) in view of Gersemsky (6,241,215), as applied to claims 14 and 17 above, and further in view of Gersemsky (6,241,215).
   Gersemsky further teaches a universal motor (102) which can be operated as AC or DC, as set forth in claim 15, and further teaches a direct current power supply (10) including a first battery portion (10a) and the direct current power supply includes a second battery portion (10a), as set forth in claim 18. 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a universal (AC/DC) motor, as set forth in claim 15, since it would have provided the predictable results of allowing the 
15.    The system of claim 14, wherein the motor is a direct current motor, and the direct current motor is electrically coupled to the direct current power supply such that direct current from the direct current power supply is supplied directly to the direct current motor.
18.    The system of claim 17, wherein the direct current power supply includes a first portion supported by the platform at a first location, and the direct current power supply includes a second portion supported by the platform at a second location, the second location remote from the first location.
19.    The system of claim 18, wherein the platform includes a floor and a wall, the wall oriented 90 degrees from the floor, the first location is on the wall, and the second location is on the floor.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the application and combination of references applied in the prior rejection of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634